 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of June
6, 2018, by and between Advaxis, Inc., a Delaware corporation (the “Company”),
and Molly Henderson (“Executive”).

 

WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive in the capacity, for the period, and
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES. The Company hereby employs Executive and Executive
hereby accepts such employment in the capacity of Executive Vice President and
Chief Financial Officer of the Company, and agrees to act in accordance with the
terms and conditions hereinafter set forth. During the Term (as defined below),
Executive agrees that she will devote time, attention and skills to the
operation of the Business (as defined below) of the Company and that she will
perform such duties, functions, responsibilities and authority in connection
with the foregoing as are customarily assigned to individuals serving in such
positions and such other duties consistent with Executive’s titles and positions
as the Board of Directors of the Company (the “Board”) specifies from time to
time. For purposes of this Agreement, the “Business” of the Company shall be
defined as the development and commercialization of immunotherapy drug
candidates and related technology based products.

 

Executive represents and warrants that she is not bound by the terms of any
agreement with any previous employer or other party which would limit her
abilities to perform her duties and obligations hereunder. In connection with
Executive’s employment, Executive further represents and warrants that she will
not use any confidential or proprietary information of any previous employer.

 

2. TERM. The term of this Agreement shall commence on June 6, 2018 (the
“Effective Date”), and shall continue for a period of three (3) years (the
“Initial Term”). Thereafter, this Agreement shall be automatically renewed for
one year periods (“Renewal Terms”), unless otherwise terminated by the Company
or Executive upon written notice to the other given not less than ninety (90)
days prior to the expiration of the Initial Term or the applicable Renewal Term
of the Agreement. The Initial Term and any Renewal Terms thereof shall be
referred to herein as the “Term.”

 

3. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
furthermore understood that the Company shall have the right to make any
applicable deductions or withholdings as agreed to by the parties or required by
applicable law (including but not limited to Social Security payments, income
tax withholding and other required deductions not in effect or which may become
effective by law any time during the Term) from the following compensation.

 

 

 

 

(a) SALARY. Effective June 6, 2018, Executive shall receive an annual salary of
Three Hundred Seventy Five Thousand Dollars ($375,000.00) (“Base Salary”). The
Base Salary will be paid in equal installments not less frequently than
bi-monthly in accordance with the Company’s salary payment practices and
employment tax withholding obligations in effect from time to time for senior
executives of the Company. The Compensation Committee of the Board shall review
Executive’s Base Salary annually and may increase (but not decrease) Executive’s
Base Salary from year to year. Such adjusted salary then shall become
Executive’s Base Salary for purposes of this Agreement. The annual review of
Executive’s salary by the Board will consider, among other things, Executive’s
own performance and the Company’s performance.

 

(b) SPECIAL BONUS OPPORTUNITY. The Company agrees to pay Executive a one-time
cash bonus (the “Financing Bonus”) in the amount of $50,000 within 30 days of
the earlier to occur of: (i) the Company accomplishes a Financing Transaction
(as defined below), or (ii) a Change in Control (as defined in the Company’s
2015 Incentive Plan) of the Company. For purposes of this Agreement, a Financing
Transaction means: the Company receives a cumulative amount of $20 million in
cash from equity or debt financing or joint venture, licensing or similar
business development activities.

 

(c) ANNUAL BONUS OPPORTUNITY. At the end of each fiscal year of the Company, in
addition to the Base Salary then in effect, Executive shall be eligible to
receive a bonus payment (the “Bonus Payment”) with a target amount as a
percentage of the Base Salary then in effect (the “Bonus Percentage”) if the
Executive and Company meet certain mutually agreed goals established during the
first ninety (90) days of each fiscal year. The Bonus Payment, if any, will be
paid in accordance with the Company’s bonus payment practices in effect from
time to time for senior executives of the Company, and the Compensation
Committee will have sole discretion to determine whether the mutually agreed
upon goals were attained during the year. Executive must be employed by the
Company, without the occurrence of any of the Events of Termination, as that
term is defined below, at the time that the Bonus Payment is paid to Executive.
Any Bonus Payment for fiscal year 2018 will be prorated.

 

(d) ONE-TIME EQUITY GRANT. As of the Effective Date, Executive will be awarded a
one-time grant of 250,000 stock options with an exercise price equal to the
closing price of the Company’s common stock on the grant date, subject to
vesting in three equal annual installments on each of the first three
anniversaries of the grant date.

 

(e) BENEFIT PLANS. As of the date hereof, Executive shall be eligible to
participate in the Company’s group health insurance plan and any other benefit
plan applicable to the Company’s senior executives.

 

(f) INSURANCE. The Company may secure, in its own name, or otherwise, and at its
own expense, life, health, accident and other insurance covering Executive or
Executive and others. Executive agrees to assist the Company in procuring such
insurance by submitting to the usual and customary medical and other
examinations and by signing, as the insured, such applications and other
instruments in writing as may be reasonably required by the insurance companies
to which application is made pursuant to such insurance. Executive agrees that
she shall have no right, title, or interest in or to any insurance policies or
to the proceeds thereof which the Company many so elect to take out or to
continue on the Executive’s life.

 

2

 

 

(g) EXPENSES. Executive shall be entitled to be reimbursed for all reasonable
expenses incurred by her in connection with the fulfillment of her duties
hereunder, including, with the Company’s prior written approval, all necessary
continuing education and certification costs and related expenses; provided,
however, that Executive has complied with all policies and procedures related to
the reimbursement of such expenses as shall, from time to time, be established
by the Company. With respect to Executive’s rights under this Section 3(g), (i)
the amount reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, (ii) the reimbursement of an eligible
business expense must be made no later than December 31 of the year after the
year in which the business expense was incurred, and (iii) such rights shall not
be subject to liquidation or exchange for another benefit.

 

(h) VACATIONS AND SICK LEAVE. Executive shall be entitled to four (4) weeks paid
vacation annually to be taken in accordance with the Company’s vacation policy
in effect from time to time and at such time or times as may be mutually agreed
upon by the Company and Executive. Unused vacation time may not be carried over
from year to year. Executive shall also be entitled to sick leave in accordance
with the Company’s sick leave policies in effect from time-to-time.

 

4. TERMINATION.

 

(a) EVENTS OF TERMINATION. This Agreement and the employment relationship shall
terminate on the earliest to occur of the following events (the “Events of
Termination”):

 

(i) expiration of the Term;

 

(ii) written mutual agreement of the Company and Executive;

 

(iii) the voluntary resignation by Executive with Good Reason. “Good Reason”
shall be defined as: (a) a material reduction in Executive’s Base Salary or
Bonus Payment; (b) a significant adverse change in the nature or scope of the
authority, powers, functions, responsibilities, or duties attached to the
positions of Executive with the Company as set forth herein; (c) a material
breach by the Company or its successors of a term or condition of this
Agreement; or (d) the relocation of Executive, without Executive’s prior written
consent, to a location 50 miles or more from Executive’s place of employment.

 

(iv) the voluntary resignation of Executive without Good Reason;

 

(v) the death of Executive;

 

(vi) the disability of Executive. Executive shall be deemed disabled if, as a
result of Employee’s incapacity due to physical or mental illness, Executive
shall have been absent from her duties hereunder on a full time basis for a
period of one (1) month or longer;

 

3

 

 

(vii) the retirement of Executive;

 

(viii) the termination of Executive’s employment by the Company for “Just
Cause,” as determined by the Company in its sole discretion. “Just Cause” shall
include: (a) the willful failure by Executive to substantially perform her
assigned duties for the Company, which failure has continued for a period of at
least fifteen (15) days following written notice of demand for substantial
performance, signed by an officer or director of the Company, has been delivered
to Executive specifying the manner in which Executive has failed to
substantially perform; (b) Executive engaging in conduct, which in the Company’s
sole discretion, is demonstrably and materially injurious to the Company, which
Executive does not cease following Executive’s receipt of written notice from
the Company specifying the nature of such conduct; (c) behavior constituting
gross negligence or willful misconduct by the Executive during the course of her
duties and the term of this Agreement; (d) the misappropriation of corporate
assets or corporate opportunities by Executive or any other acts of dishonesty
or breach of Executive’s fiduciary obligation to the Company; or (e) the
involvement of Executive in a felony or a misdemeanor involving moral turpitude
(including the entry of a plea of nolo contendre); or

 

(ix) the termination of Executive’s employment by the Company without “Just
Cause.”

 

(b) EVENTS OF TERMINATION TRIGGERING SEVERANCE PAYMENT.

 

(1) If the Company terminates Executive’s employment without Just Cause, if the
Executive’s employment terminates at the end of the Term as a result of the
Company notifying Executive that the Term shall not be renewed, if Executive
voluntarily resigns with Good Reason, or if Executive’s employment is terminated
due to disability, as that term is defined above, then Executive shall be
entitled to receive, in addition to the applicable Base Salary, any earned but
unpaid Bonus Payment for a prior completed fiscal year, plus any accrued but
unused vacation time and unpaid expenses (in accordance with Sections 3(g) and
(h) hereof) that have been earned by Executive as of the date of such
termination (“Termination Date”), provided Executive properly executes and does
not revoke a general release substantially in the form attached hereto as
Exhibit A (the parties acknowledging that such form may be required to be
modified to conform to changes in legal requirements) in favor of the Company
within forty-five (45) days following such Termination Date, and provided that
Executive continues to comply with and does not breach Executive’s covenants as
set forth in Sections 5, 6 and 7 of this Agreement, the following severance
payments (the “Severance Payments”):

 

(i) equal monthly installments at the applicable Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid beginning on the first day of the
month following such Termination Date and continuing twelve (12) months
following the Termination Date (the “Severance Period”). Whenever Severance
Payments are payable to Executive hereunder during a time when Executive is
partially or totally disabled, and such disability would entitle her to
disability income payments according to the terms of any plan or policy now or
hereafter provided by the Company, the Severance Payments payable to Executive
hereunder shall be inclusive of any such disability income and shall not be in
addition thereto, even if such disability income is payable directly to
Executive by an insurance company under a policy paid for by the Company;

 

4

 

 

(ii) during the Severance Period, health benefits substantially similar to those
which Executive was receiving or entitled to receive immediately prior to
termination, provided that the continued participation of Executive is possible
under the general terms and provisions of the Company’s health benefit plans. If
the Company cannot maintain such coverage for Executive under the terms and
provisions of the health benefit plan (or where such continuation would
adversely affect the tax status of the health benefit plans pursuant to which
the coverage is provided), the Company shall provide the health benefits by
either providing substantially identical benefits directly or through an
insurance arrangement or by paying Executive the estimated cost of the expected
employer-portion of the premium for twelve (12) months after the Termination
Date with such payments to be taxable to Executive and made in accordance with
the Employer’s established payroll practices; and

 

(iii) all equity awards (including stock options and restricted stock units)
held by Executive will be deemed fully vested as of the Termination Date, and
the period for exercising any outstanding stock rights will be extended until
the second anniversary of the Termination Date (but, to the extent required for
compliance with Section 409A, not beyond the earlier of the latest date upon
which the stock right would have expired by its original terms under any
circumstances or the tenth anniversary of the original grant of the stock
right); and

 

(iv) a Bonus Payment for the year in which Executive’s employment is terminated,
equal to the target Bonus Percentage for such year, multiplied by the Base
Salary in effect immediately prior to such termination. The target bonus will be
paid within forty-five (45) days following the last day of employment.

 

Executive shall have no duty to mitigate the payment of the Severance Payments
by seeking other employment or in any other manner, and the Severance Payments
shall not be reduced or otherwise affected by any amounts Executive may receive
from other employment or self- employment.

 

(c) EVENTS OF TERMINATION NOT TRIGGERING SEVERANCE PAYMENT. If Executive’s
employment with the Company is terminated for any reason other those
specifically enumerated in Section 4(b) of this Agreement, including, but not
limited to, the expiration of the Term as a result of Executive notifying the
Company that the Term shall not be renewed, written mutual agreement of the
Company and Executive, the voluntary resignation of Executive without Good
Reason, the death or retirement of Executive, or the termination of Executive’s
employment by the Company with “Just Cause,” Executive shall not be entitled to
receive any compensation other than accrued wages through the effective date of
such termination, plus any accrued but unused vacation time that has been earned
by and reimbursement of any expenses incurred (in accordance with Sections 3(e)
and (f) hereof) as of the date of such termination. Executive shall also be
entitled to the continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), provided, that, Executive shall be solely responsible for premiums,
costs and expenses associated therewith. In addition, if Executive dies while in
the employment of the Company, (i) all equity awards (including stock options
and restricted stock units) held by Executive will be deemed fully vested as of
the date of death, and the period for exercising any outstanding stock rights
will be extended until the second anniversary of the Termination Date (but, to
the extent required for compliance with Section 409A, not beyond the earlier of
the latest date upon which the stock right would have expired by its original
terms under any circumstances or the tenth anniversary of the original grant of
the stock right), (ii) Executive shall be entitled to any earned but unpaid
Bonus Payment for a prior completed fiscal year, and (iii) Executive shall be
entitled to receive a Bonus Payment for the year, equal to the target Bonus
Percentage for such year, multiplied by the Base Salary in effect immediately
prior death, multiplied by a fraction, the numerator of which are the number of
calendar days Executive was employed during such year and the denominator is
365, with such bonus payable within thirty (30) days following Executive’s
death. The provisions of this Section 4(c) shall be in addition to, and not in
lieu of, any other rights and remedies the Company may have at law or in equity
under any other provision of this Agreement in respect of such termination of
employment.

 

5

 

 

(d) SECTION 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no Severance
Payments or benefits to be paid or provided to Executive, if any, pursuant to
this Agreement that, when considered together with any other Severance Payments
or separation benefits, are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
“separation from service”, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s “separation from service”. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s “separation from service”, but prior to the
six (6) month anniversary of the “separation from service”, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. For purposes of
this Agreement, “Treasury Regulations” shall mean the treasury regulations
promulgated under the Internal Revenue Code of 1986, as amended.

 

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A limits will not constitute
Deferred Payments for purposes of clause (i) above.

 

6

 

 

(iii) The Severance Payments provided under this Section 4 are intended to be
exempt from or comply with the requirements of Section 409A so that none of the
Severance Payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

5. RESTRICTIVE COVENANTS. Executive and the Company agree that the Company would
suffer irreparable harm and incur substantial damage if Executive were to enter
into Competition (as defined herein) with the Company. Therefore, in order for
the Company to protect its legitimate business interests, Executive agrees as
follows:

 

(a) Without the prior written consent of the Company, Executive shall not,
during the period of employment with the Company for any reason, directly or
indirectly, invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company or accept employment or render services
to a Competitor (as defined herein) of the Company as a director, officer,
agent, employee or consultant or solicit or attempt to solicit or accept
business that is Competitive with the Business of the Company, except that
Executive may own up to five percent (5%) of any outstanding class of securities
of any company registered under Section 12 of the Securities Exchange Act of
1934, as amended.

 

(b) Without the prior written consent of the Company and upon any termination of
Executive’s employment with the Company for any reason and for a period of
twelve (12) months thereafter, Executive shall not, either directly or
indirectly, (i) invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company, except that Executive may own up to
five percent (5%) of any outstanding class of securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended;
(ii) accept employment with or render services to a Competitor of the Company as
a director, officer, agent, employee or consultant unless she is serving in a
capacity that has no relationship to that portion of the Competitor’s business
that is Competitive with the Business of the Company; or (iii) solicit, attempt
to solicit or accept business Competitive with the Business of the Company from
any of the customers of the Company at the time of her termination or within
twelve (12) months prior thereto or from any person or entity whose business the
Company was soliciting at such time.

 

(c) Upon termination of her employment with the Company for any reason, and for
a period of twelve (12) months thereafter, Executive shall not, either directly
or indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.

 

(d) For purposes of this Agreement, a business or activity is in “Competition”
or “Competitive” with the Business of the Company if it involves, and a person
or entity is a “Competitor”, if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with any product or technology for which the Company has
obtained or applied for a patent or made disclosures, or any product or
technology involving any other proprietary research or development engaged in or
conducted by the Company during the term of Executive’s employment with the
Company.

 

7

 

 

6. CONFIDENTIALITY. Executive acknowledges and agrees that all nonpublic
information concerning the business of the Company or any of its affiliates
including without limitation, nonpublic information relating to it or its
affiliates’ products, customer lists, pricing, trade secrets, patents, business
methods and cost data, business plans, strategies, drawings, designs, nonpublic
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization (including but not limited to
nonpublic data and other information relating to members of the Board, the
Company or any of their affiliates or to management of the Company or any of its
affiliates), operating policies or manuals, financial records, design or other
nonpublic financial, commercial, business or technical information (i) relating
to the Company or any of its affiliates or (ii) that the Company or any of its
affiliates may receive belonging to suppliers, customers or others who do
business with the Company or any of its affiliates (collectively, the
“Confidential Information”) is and shall remain the property of the Company.
Executive recognizes and agrees that all of the Confidential Information,
whether developed by Executive or made available to Executive, other than (i)
information that is generally known to the public, (ii) information already
properly in Executive’s possession on a non-confidential basis from a source
other than the Company or its affiliates, which source to Executive’s knowledge
is not prohibited from disclosing such information by a legal, contractual or
other obligation of confidentiality to the Company or its affiliates, or (iii)
information that can be demonstrated by Executive to have been independently
developed by Executive without the benefit of Confidential Information from the
Company or its affiliates, is a unique asset of the business of the Company, the
disclosure of which would be damaging to the Company. Accordingly, Executive
agrees to use such Confidential Information only for the benefit of the Company.
Executive agrees that during the Employment Period and until the sixth
anniversary of the date of termination or expiration Executive’s employment with
the Company or its affiliates, Executive will not directly or indirectly,
disclose to any person or entity any Confidential Information, other than
information described in clauses (i), (ii) and (iii) above, except as may be
required in the ordinary course of business of the Company or as may be required
by law or government authority. If disclosure of any Confidential Information is
requested or required by legal process, civil investigative demand, formal or
informal governmental investigation or otherwise, Executive agrees (i) to notify
the Company promptly in writing so that the Company may seek a protective order
or other appropriate remedy, and to cooperate fully, as may be reasonably
requested by the Company, in the Company’s efforts to obtain such a protective
order or other appropriate remedy, and (ii) shall comply with any such
protective order or other remedy if obtained. Information concerning the
business of the Company or any of its affiliates that becomes public as a result
of Executive’s breach of this Section 6 shall be treated as Confidential
Information under this Section 6. Notwithstanding any provision herein to the
contrary, Executive may disclose the terms of this Agreement to the extent
necessary to enforce its rights under this Agreement.

 

8

 

 

7. WORKS FOR HIRE. Executive acknowledges and agrees that all services performed
for the Company during the Term are provided on a work for hire basis (as that
term is used in the United States Copyright Act), and that Executive has no
right, claim or title, and expressly disavows any such right, claim, or title,
to any such work. If, for any reason, the foregoing is ineffective to confirm
the absolute, irrevocable and unconditional ownership by, or rights of, the
Company in any materials created by Executive in connection with such services,
or if it should ever be determined that any of such materials are not a
“work-made-for-hire” exclusively owned and authored by the Company, Executive
hereby absolutely, irrevocably and unconditionally assigns (or, to the extent
such assignment is or may be prohibited or limited by any applicable law, hereby
absolutely, irrevocably and unconditionally licenses, royalty-free) exclusively
to the Company all of such materials, throughout the universe in perpetuity,
without condition, exclusion, limitation or reservation.

 

8. NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and deemed to have been given when delivered in
person or when dispatched by telegram, electronic mail, or electronic facsimile
transfer (confirmed in writing by mail, registered or certified, return receipt
requested, postage prepaid, simultaneously dispatched) to the addressees at the
addresses specified below.

 

  If to Executive: Molly Henderson     *     *         If to the Company:
Kenneth A. Berlin     President and Chief Executive Officer     Advaxis, Inc.  
  305 College Road East     Princeton, New Jersey 08540

 

or to such other address or fax number as either party may from time to time
designate in writing to the other.

 

9. LEGAL REPRESENTATION. Executive acknowledges that she was advised to consult
with, and has had ample opportunity to receive the advice of, independent legal
counsel before executing this Agreement, and that the Company advised Executive
to do so and that Executive has fully exercised that opportunity to the extent
she desired. Executive acknowledges that she had ample opportunity to consider
this Agreement and to receive an explanation from such legal counsel of the
legal nature, effect, ramifications, and consequences of this Agreement.
Executive warrants that she has carefully read this Agreement, that she
understands completely its contents, that she understands the significance,
nature, effect, and consequences of signing it, and that she has agreed to and
signed this Agreement knowingly and voluntarily of her own free will, act, and
deed, and for full and sufficient consideration.

 

10. ENTIRE AGREEMENT. This Agreement, together with Exhibit A, constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof, and supersedes all prior agreements and understandings, whether oral or
written, with respect to the same. No modification, alteration, amendment or
revision of or supplement to this Agreement shall be valid or effective unless
the same is in writing and signed by both parties hereto.

 

9

 

 

11. GOVERNING LAW. This Agreement is made and entered into in the State of New
Jersey, and shall in all respects be interpreted, enforced, and governed by and
continued and enforced in accordance with the internal substantive laws (and not
the laws of choice of laws) of the State of New Jersey applicable to contracts
entered into and to be performed in New Jersey.

 

12. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.

 

13. SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of New Jersey or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.

 

14. SURVIVAL. The obligations of the Company or its successor to pay any
Severance Payments required hereunder subsequent to the termination of this
Agreement and the obligations of Executive under Sections 5, 6, and 7 hereof,
and all subparts thereof, shall survive the termination of this Agreement.

 

15. REMEDIES. Executive and the Company recognize that the services to be
rendered under this Agreement by Executive are special, unique, and of
extraordinary character, and that in the event of the breach by Executive of the
terms and conditions of Sections 5, 6, and 7 hereof, or any subpart thereof, the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, to obtain damages for any
breach thereof.

 

16. DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days, shall be submitted to good faith mediation. The
party raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing, which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party shall have selected
for itself a representative who shall have the authority to bind such party, and
shall additionally have advised the other party in writing of the name and title
of such representative. By not later than ten (10) business days after the date
of such notice of dispute, the party against whom the dispute shall be raised
shall select a mediation firm, company, or agency in New Jersey, or identify an
individual mediator(s), and such representatives shall schedule a date with such
firm or mediator(s) for a mediation hearing. The parties shall enter into good
faith mediation and shall share the costs equally. If the representatives of the
parties have not been able to resolve the dispute within fifteen (15) business
days after such mediation hearing, the parties shall have the right to pursue
any other remedies legally available to resolve such dispute in either the
Courts of the State of New Jersey or in the United States District Court for the
District of New Jersey, to whose jurisdiction for such purposes Company and
Executive each hereby irrevocably consents and submits.

 

17. INDEMNIFICATION. The Company shall indemnify Executive for liabilities
incurred by her while acting in good faith in her capacity as a director or an
officer to the fullest extent provided for any other officer or director of the
Company. To the extent the Company maintains director and officer liability
insurance, such insurance shall cover Executive to the same extent as any other
officer or director of the Company. The Company’s obligations under this Section
shall survive any termination of this Agreement and Executive’s employment
hereunder.

 

(Signatures on following page)

 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Advaxis, Inc.         By: /s/ Kenneth A. Berlin   Name: Kenneth A. Berlin  
Title: President and Chief Executive Officer  

 

Executive:       /s/ Molly Henderson    Molly Henderson  

 

11

 

 

EXHIBIT A

 

CONFIDENTIAL SEPARATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into as of the Effective Date, as
defined in Paragraph 6 hereof, by and between Advaxis, Inc. (the “Company”) and
___________ (“Executive”). Together, the Company and Executive may be referred
to hereinafter as the “Parties”.

 

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

 

1. Separation from Employment. Executive hereby confirms her resignation as
______________ and from all other positions within the Company and all of its
subsidiaries, effective _____________ (the “Termination Date”).

 

2. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, the Company agrees as follows:

 

a. Severance Benefits. [TO BE INSERTED]

 

b. Other Payments and Obligations. The Company will pay or provide to Executive
all of the following: (i) accrued and unpaid base salary with respect to
services through the Termination Date, (ii) accrued and unused vacation days
that have accrued as of the Termination Date, (iii) reimbursement for expenses
for which expense reports have been provided to the Company, (iv) accrued and
vested benefits under any Company benefit plan, in each case in accordance with
Company policies and plans, and (v) vested Company equity awards, which shall be
governed by the documents pursuant to which such awards were granted.

 

c. Neutral Reference. To the extent that any future potential employer of
Executive seeks a reference from the Company regarding Executive, Executive
shall direct such potential employer to contact the Company’s Human Resource
department, and in response to such inquiry, the Company will provide only
Executive’s dates of employment and job title with the Company.

 

The Company’s obligation to provide the payments and benefits set forth in this
Paragraph 2 is expressly contingent on Executive executing and not revoking this
Agreement pursuant to Paragraph 8 below. The Company’s obligation to make the
payment set forth herein shall cease upon Executive’s breach of any of her
continuing contractual obligations to the Company, including, without
limitation, Sections 5, 6 and 7 of the Employment Agreement (as defined herein)
and any other intellectual property agreement, covenant not to disclose or use
the Company’s confidential or trade secret information, or covenant not to
compete with the Company.

 

1

 

 

3. General Release of Claims and Covenant Not To Sue.

 

a. General Release of Claims. In consideration of the payments made to her by
the Company and the promises contained in this Agreement, Executive on behalf of
himself and her agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, legal representatives, shareholders, attorneys, employees,
members, managers, officers and directors (collectively, the “Releasees”) from
ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which she may by law
release, as well as all contractual obligations not expressly set forth in this
Agreement, whether known or unknown, fixed or contingent, that she may have or
claim to have against any Releasee for any reason as of the date of execution of
this Agreement. This Release and Covenant Not To Sue includes, but is not
limited to, claims arising under federal, state or local laws prohibiting
employment discrimination; claims arising under severance plans and contracts;
and claims growing out of any legal restrictions on the Company’s rights to
terminate its employees or to take any other employment action, whether
statutory, contractual or arising under common law or case law. Executive
specifically acknowledges and agrees that she is releasing any and all rights
under federal, state and local employment laws including without limitation the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the Fair Credit
Reporting Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, and any
and all other local, state, and federal law claims arising under statute or
common law. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, except those that cannot be released by
law. Notwithstanding the foregoing, Executive expressly does not waive any
claims she may have (i) to indemnification that she may have against any of the
Releasees in connection with her service to the Company and its affiliates
through the Termination Date, or (ii) related to any coverage that she may have
under any directors and officers liability insurance policy maintained by the
Company or its affiliates.

 

b. Covenant Not to Sue. Except as expressly set forth in Paragraph 5 below,
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

 

c. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that she has been paid all wages and accrued benefits to which she is
entitled through the date of execution of this Agreement. Other than the
payments set forth in this Agreement, the Parties agree that the Company owes no
additional amounts to Executive for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.

 

2

 

 

d. Other Representations and Acknowledgements. This Agreement is intended to and
does settle and resolve all claims of any nature that Executive might have
against the Company arising out of their employment relationship or the
termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Agreement, Executive acknowledges
that she is doing so knowingly and voluntarily, that she understands that she
may be releasing claims she may not know about, and that she is waiving all
rights she may have had under any law that is intended to protect her from
waiving unknown claims. Executive warrants that she has not filed any notices,
claims, complaints, charges, or lawsuits of any kind whatsoever against the
Company or any of the Releasees as of the date of execution of this Agreement.
This Agreement shall not in any way be construed as an admission by the Company
or any of the Releasees of wrongdoing or liability or that Executive has any
rights against the Company or any of the Releasees. Executive represents and
agrees that she has not transferred or assigned, to any person or entity, any
claim that she is releasing in this Paragraph 3.

 

4. Non-Disparagement.

 

a. Agreement of Executive. Executive agrees that she will not, directly or
indirectly, make any statement, oral or written, or perform any act or omission
which disparages or casts in a negative light the Company, its products, its
employees, or any of the Releasees. This Paragraph 4 shall not in any way limit
any of the Protected Rights contained in Paragraph 5 of this Agreement, or
Executive’s ability to provide truthful testimony pursuant to a subpoena, court
order or as otherwise required by law.

 

b. Agreement of Company. The Company agrees that, except as may be required by
law, court order, or a valid request by a government agency, the Company will
not make any written statement, and no officer of the Company or member of the
Board of Directors of the Company will, directly or indirectly, make any
statement, oral or written, or perform any act or omission which disparages
Executive or casts Executive in a negative light. This Paragraph 4(b) shall not
in any way limit the ability of the Company or any member of the Board of
Directors to provide truthful testimony or information in response to a
subpoena, court order, or valid request by a government agency, or as otherwise
required by law.

 

5. Protected Rights. Nothing in this Agreement is intended to limit Executive’s
right to file a charge with the Equal Employment Opportunity Commission or to
make disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company. Based on Executive’s release of
claims set forth in Paragraph 3 of this Agreement, however, Executive
understands that she is releasing all claims that she may have, as well as, to
the extent permitted by applicable law, her right to recover monetary damages or
obtain other relief for an alleged injury or legal right that is personal to
Executive.

 

6. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Agreement and Executive acknowledges and agrees
that the Company has advised, and hereby does advise, her of her opportunity to
consult an attorney or other advisor and has not in any way discouraged her from
doing so. Executive expressly acknowledges and agrees that she has been offered
at least twenty-one (21) days to consider this Agreement before signing it, that
she has read this Agreement and Release carefully, that she has had sufficient
time and opportunity to consult with an attorney or other advisor of her
choosing concerning the execution of this Agreement. Executive acknowledges and
agrees that she fully understands that the Agreement is final and binding, that
it contains a full release of all claims and potential claims, and that the only
promises or representations she has relied upon in signing this Agreement are
those specifically contained in the Agreement itself. Executive acknowledges and
agrees that she is signing this Agreement voluntarily, with the full intent of
releasing the Company from all claims covered by Paragraph 3.

 

3

 

 

7. Cooperation. Following the Termination Date, the Executive shall cooperate
with the Company and be reasonably available to the Company and its attorneys
with respect to any legal action or proceeding (or any appeal from any action or
proceeding) or any regulatory or government agency inquiry which relates to
events occurring during the Executive’s employment with the Company (including,
without limitation, the Executive appearing at the Company’s request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession). The Company shall reimburse the Executive for all reasonable out of
pocket expenses incurred by the Executive in rendering such services that are
approved by the Company. In addition, if more than an incidental cooperation is
required at any time after the termination of the Executive’s employment, the
Executive shall be paid (other than for the time of actual testimony) a per day
fee based on her base salary described as of the Termination Date.

 

8. Revocation and Effective Date. The Parties agree Executive may revoke the
Agreement at will within seven (7) days after she executes the Agreement (the
“Revocation Period”) by giving written notice of revocation to Company. Such
notice must be delivered to ___________, and must actually be received by her at
or before the above-referenced seven-day deadline. The Agreement may not be
revoked after the expiration of the seven-day deadline. In the event that
Executive revokes the Agreement within the Revocation Period, this Agreement
shall not be effective or enforceable, and all rights and obligations hereunder
shall be void and of no effect. Assuming that Executive does not revoke this
Agreement within the Revocation Period, the effective date of this Agreement
(the “Effective Date”) shall be the eighth (8th) day after the day on which
Executive executes this Agreement.

 

9. Return of Materials. In further consideration of the promises and payments
made by the Company hereunder, Executive agrees that on or before the
Termination Date, she will return all documents, confidential information, other
information, materials, equipment (including, but not limited to, cell phones,
pagers, laptops, computers, or other personal computing devices) and other
things in her possession or control provided to her by the Company, created
during her employment with the Company or otherwise relating to or belonging to
the Company, without retaining or providing to anyone else copies, summaries,
excerpts, portions or other representations thereof. To the extent that
Executive has electronic files or information in her possession or control that
relate to or belong to the Company or contain confidential information belonging
to the Company (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), Executive agrees that she will immediately, and before
receiving payment under this Agreement: (a) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (b) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage, or
other media, devices, or equipment, such that such files and information are
permanently deleted and irretrievable; and (c) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted.

 

4

 

 

10. Termination of Employment Agreement; Survival of Restrictive Covenants.
Executive acknowledges and agrees that the Employment Agreement originally
executed by the Parties on or about April __, 2018 (the “Employment Agreement”)
is hereby terminated, without further action by the Parties, as of the
Termination Date and shall be of no further force and effect, and that except as
expressly set forth in this Agreement, the Company shall have no continuing
obligations to Executive under the Employment Agreement; provided, however, that
Sections 5 (Restrictive Covenant), 6 (Confidentiality), and 7 (Works for Hire)
of the Employment Agreement and Section 17 (Indemnification) shall survive and
remain in full force and effect in accordance with their terms.

 

11. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 10
above. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties. The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey without giving effect to its
conflict of law principles.

 

13. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

14. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under Section
409A of the Code or otherwise. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A of the Code. Executive’s right to receive any installment payments
as Severance Pay shall be treated as a right to receive separate and distinct
payments for purposes of Section 409A of the Code.

 

5

 

 

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EMPLOYEE

 

              Date:           ADVAXIS, INC.         By:                 Date:  
 

 

6

 

